Case 5:19-cv-00841-JGB-KK Document 1 Filed 05/06/19 Page 1 of 3 Page ID #:1




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 mchilleen@sheppardmullin.com
   650 Town Center Drive, 10th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   ADIDAS AMERICA, INC.
 8 an Oregon corporation
 9
                                UNITED STATES DISTRICT COURT
10
                 CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12
   ABELLARDO MARTINEZ, JR., an                  Case No.
13 individual, and ROY RIOS, an
   individual,                                  NOTICE OF REMOVAL OF
14                                              ACTION UNDER 28 U.S.C. § 1441(a)
                Plaintiffs,
15
         v.                                     Riverside Superior Court
16                                              Case No. MCC 1900448
   ADIDAS AMERICA, INC., an Oregon
17 corporation; and DOES 1-10, inclusive,
18                      Defendants.
                                                Action Filed: April 19, 2019
19                                              Trial Date:   None Set
20
21
22
23
24
25
26
27
28

     SMRH:490206245.1                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 5:19-cv-00841-JGB-KK Document 1 Filed 05/06/19 Page 2 of 3 Page ID #:2




 1                      TO THE CLERK OF THE UNITED STATES DISTRICT
 2 COURT, EASTERN DISTRICT OF CALIFORNIA:
 3                      PLEASE TAKE NOTICE that defendant Adidas America, Inc., an
 4 Oregon corporation, (“Defendant”) hereby removes to this Court the state court
 5 action described below:
 6                      I.    FILING AND SERVICE OF THE COMPLAINT.
 7                      1.    On April 19, 2019, plaintiffs Abelardo Martinez, Jr., and Roy
 8 Rios (“Plaintiffs”) commenced an action in the Superior Court of the State of
 9 California for the County of Riverside, Case Number MCC 1900448, by filing a
10 Complaint entitled “Abelardo Martinez, Jr., and Roy Rios v. Adidas America, Inc.,
11 an Oregon corporation; and DOES 1-10, inclusive.”
12                      2.    Defendant was served with the Summons and Complaint on
13 April 23, 2019. True and correct copies of the Summons and Complaint and all
14 other documents served upon Defendant are attached hereto as Exhibit “A”.
15 Defendant has not yet responded to the Complaint. To Defendant’s knowledge, no
16 other defendant has been served. See Salveson vs. Western States Bankcard Ass’n,
17 731 F.2d 1423, 1429 (9th Cir. 1984) (defendant need not join in or consent to the
18 notice of removal if the nonjoining defendant has not been served with process in
19 the state action at the time the notice of removal is filed.).
20                      II.   THIS COURT HAS FEDERAL QUESTION
21 JURISDICTION.
22                      3.    This action is a civil action for which this Court has original
23 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
24 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
25 Complaint that Plaintiff has filed a civil rights action, and his claims are founded on
26 a claim or right arising under the laws of the United States.
27
28

                                                     -2-
     SMRH:490206245.1                              NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
Case 5:19-cv-00841-JGB-KK Document 1 Filed 05/06/19 Page 3 of 3 Page ID #:3




 1                      4.     More specifically, it appears from the Complaint that this is a
 2 civil rights action alleging violations of the Americans with Disabilities Act, 42
 3 U.S.C. § 12182 et seq. (Complaint ¶¶ 1, 2, 3, 9).
 4                      III.   THIS NOTICE OF REMOVAL IS TIMELY AND
 5 PROPERLY FILED.
 6                      5.     The filing of this Notice of Removal is filed within the time
 7 period required under 28 U.S.C. § 1446(a).
 8                      6.     Defendant will give written notice of the filing of this Notice of
 9 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
10 copy of this Notice of Removal within the law division of the Superior Court of
11 California, County of Los Angeles, as further required by that Section.
12                      7.     Venue is proper in this Court because the action is being
13 removed from the Superior Court in the County of Riverside.
14                      8.     The undersigned counsel for Defendant has read the foregoing
15 and signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
16 Procedure, as required by 28 U.S.C. § 1446(a).
17                      WHEREFORE, Defendant prays that the above action now pending
18 against it in the Superior Court of the County of Riverside be removed to this Court.
19
20 Dated: May 6, 2019
21                                        SHEPPARD, MULLIN, RICHTER & HAMPTON
22                                        LLP

23
24                                        By                  /s/ Gregory F. Hurley
                                                             GREGORY F. HURLEY
25                                                           Attorneys for Defendant,
26                                                          ADIDAS AMERICA, INC.
27
28

                                                      -3-
     SMRH:490206245.1                               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
